
	
		I
		111th CONGRESS
		2d Session
		H. R. 4695
		IN THE HOUSE OF REPRESENTATIVES
		
			February 25, 2010
			Ms. Bordallo (for
			 herself, Mr. Abercrombie,
			 Mr. Faleomavaega,
			 Mrs. Christensen,
			 Mr. Honda,
			 Mr. Sablan, and
			 Mr. Pierluisi) introduced the
			 following bill; which was referred to the Committee on Education and
			 Labor
		
		A BILL
		To amend title VIII of the Elementary and Secondary
		  Education Act of 1965 to provide financial assistance to local educational
		  agencies that educate alien children admitted to the United States as citizens
		  of one of the Freely Associated States.
	
	
		1.Payments relating to
			 elementary and secondary education of citizens of Freely Associated
			 States
			(a)PurposeSection 8001 of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7701) is amended—
				(1)in paragraph (4),
			 by striking or;
				(2)in paragraph (5),
			 by striking the period at the end and inserting ; or; and
				(3)by adding at the end the following:
					
						(6)educate alien children admitted to the
				United States as citizens of one of the Freely Associated
				States.
						.
				(b)Payments for
			 eligible federally connected childrenSection 8003(a) of such Act
			 (20 U.S.C. 7703(a)) is amended—
				(1)in paragraph
			 (1)—
					(A)in subparagraph
			 (F), by striking or at the end;
					(B)in subparagraph
			 (G), by striking the period at the end and inserting ; or;
			 and
					(C)by adding at the
			 end the following:
						
							(H)resided in the United States pursuant to an
				admission into the United States as a citizen of the Republic of the Marshall
				Islands, the Federated States of Micronesia, or the Republic of
				Palau.
							;
				and
					(2)in paragraph (2),
			 by adding at the end the following:
					
						(G)Multiply the number of children described
				in paragraph (1)(H) by a factor of
				1.25.
						.
				
